DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 24, 2022. After further consideration and reviewing the arguments, the restriction is withdrawn. Claims 13-16 are no longer withdrawn and examiner will examine claims 1-16. 
Information Disclosure Statement
The information disclosure statement filed January 22, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the docking stations” in line 9 should be --the docking station--.  Appropriate correction is required.
Claims 1-16 are objected to because of the following informalities:  throughout the claims applicant uses the phrase “Electric Submersible Pump (ESP)”.  The acronym “ESP” is a shortened from of the phrase “Electric Submersible Pump” and both are not needed after the acronym is introduced in claim 1.  Appropriate correction is required.
Claims 1 and 8 are objected to because of the following informalities: “the operator” in line 15 and 22 respectfully should be --an operator--.  Appropriate correction is required.
Claims 2 and 9 are objected to because of the following informalities: “the durable material” in line 3 should be --the durable materials-- since claims 1 and 8 both introduce “durable materials in line 3. This correction would correct the antecedent basis for the element.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “a motor connectors” in line 9 should be --a set of three motor connectors-- to correspond with the limitation in lines 14-15.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "three inline wet mate connectors" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the motor connectors" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the set of three inline wet mate connectors" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Head PG Pub. 2014/0030904 (Head1).
Regarding claim 1, Head1 discloses an Electric Submersible Pump (ESP) Rig Less Deployment System for an Oil Well production downhole installation made of durable materials and comprised of: a. a docking station (2) that is semi-permanently and removably installed into a borehole of an oil well (4) (Fig. 1A); b. a set of three motor connectors (21) that is removable from the borehole (ESP can be retrievably deployed in the borehole, e.g. on a wireline; Par. [0003]); and c. an inline electrical connection between each of the set of three motor connectors (21) and the docking stations (2) comprising a power cable (9) and three separate inline connectors (21) (The sockets 61 are inline since they are in a linear confirmation as illustrated in Fig. 2. Examiner contends plugs 21 will align with sockets 61 and are therefore inline as well.) that each provide one phase of electrical power to a three-phase motor for an electric submersible pump (ESP) (three phase power supply to ESP; Par. [0005]); whereas the Electric Submersible Pump (ESP) Rig Less Deployment System for an Oil Well production installation reduces an  initial cost for the operator, provides a system that is more reliable, offers a larger through bore, and provides the ability for pump assisted installation and retrieval techniques for future developments (examiner contends Head teaches all of the claimed elements and will be able to meet the intended use and functional limitations such as reducing cost, being more reliable, offering a larger through bore, and assisting in installing and retrieval).
Regarding claim 4, Head1 discloses the docking station (2) further comprises a main body (tailpipe 2 is considered the main body; Fig. 1A), three inline electrical male connectors (61) (The female parts 61 and male parts 21 of the contact can be can be mounted on the docking station or ESP connector. In other words, they are interchangeable and will not affect the scope of the invention. Par. [0053]), and an alignment guide tube (the tail pipe is an alignment guide tube because the tube has an inclined profile 6; Fig. 6) with a set of orientation features (6) and with a landing shoulder (the upper face of female component 60 can be considered a shoulder). (Fig. 1A-1C). 
Regarding claims 5 and 11, Head1 discloses the set of orientation features (6) for the docking station alignment guide tube comprise an alignment guide, an alignment groove (6). (Fig. 1A).
Regarding claim 6, Head1 discloses the motor connector (21) further comprises three electrical female connectors (21)(the female and male parts of the contact can be can be mounted on the docking station or ESP connector. (Par. [0053]), a partition mounting plate (illustrated in Fig. 2B), and an alignment guide section with a set of orientation features (5).
Regarding claim 8, Head1 discloses an Electric Submersible Pump (ESP) Rig Less Deployment System for an Oil Well production downhole installation made of durable materials and comprised of: a. a docking station (2) that is semi-permanently installed into a borehole of an oil well (4) and that further comprises a main body (tailpipe 2 is considered the main body; Fig. 1A), a set of three inline electrical male connectors (61) (The female parts 61 and male parts 21 of the contact can be can be mounted on the docking station or ESP connector. In other words, they are interchangeable and will not affect the scope of the invention. Par. [0053]), and an alignment guide tube (the tail pipe is an alignment guide tube because the tube has an inclined profile 6; Fig. 6) with a set of orientation features (6) and with a landing shoulder (the upper face of female component 60 can be considered a shoulder). (Fig. 1A-1C); b. a motor connectors (21) that are removable from the borehole and that further comprise a set of three inline electrical female connectors (21) (as stated before, the female parts 61 and male parts 21 are interchangeable and will not affect the scope of the invention), a partition mounting plate (illustrated in Fig. 2B), and an alignment guide section with a set of orientation features (5); and c. an inline electrical connection between each of the set of three motor connectors (21) and the docking station (2) comprising a power cable (9) and the set of three separate inline connectors (21) (The sockets 61 are inline since they are in a linear confirmation as illustrated in Fig. 2. Examiner contends plugs 21 will align with sockets 61 and are therefore inline as well.) that each provide one phase of electrical power to a three-phase motor for an electric submersible pump (ESP) (three phase power supply to ESP; Par. [0005]); whereas the Electric Submersible Pump (ESP) Rig Less Deployment System for an Oil Well production installation reduces initial cost for the operator, provides a system that is more reliable, offers a larger through bore, and provides the ability for pump assisted installation and retrieval techniques for future developments (examiner contends Head teaches all of the claimed elements and will be able to meet the intended use and functional limitations such as reducing cost, being more reliable, offering a larger through bore, and assisting in installing and retrieval).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Head1.
Regarding claim 13, Head1 discloses a method for operating the Electric Submersible Pump (ESP) Rig Less Deployment System comprising a three-phase motor (the ESP 1 will have a three phase motor) and a set of inline connectors (21) (The sockets 61 are inline since they are in a linear confirmation as illustrated in Fig. 2. Examiner contends plugs 21 will align with sockets 61 and are therefore inline as well.), for an Oil Well production comprising: installing a docking station (2) in a borehole on an ESP string of a production tubing (illustrated in Fig. 1A); mounting a motor connector (21) to the bottom of the ESP string (illustrated in Fig. 1B); lowering an assembly of the docking station, ESP string and motor connector into the borehole through the production tubing using a suitable deployment device (8); facilitating an orientation of the set of three inline wet mate connectors to make an inline electrical connection using the alignment guide features (5, 6) of the motor connector and docking station; completing the alignment of the set of three inline connectors in both the docking station and the motor connector by assuring them to be parallel to an axis of the production tubing string by three distinct motions: a. first rotating the set of three inline wet mate connectors to be in a position that allows the wet mate connectors of the motor connector to pass by the set of three inline wet mate connectors of the docking station (the profile 6 in the tailpipe 2 will cause rotation; Fig. 1A); b. second the motor connectors (21) then travelling downward along the axis of the tubing in a straight path until each of the set of three inline the wet mate connectors (21) of the motor connector reach each of the set of three inline corresponding wet mate connectors (61) in the docking station (2)(illustrated in Fig. 1C); c. third rotating and aligning the set of three inline wet mate connectors of the motor connector and then travelling in a straight path downward and mate and secure with the set of three inline connectors in the docking station (illustrated in Fig. 1C); and d. for removal of the ESP.(the ESP is releasable and removable; Par. [0003]).
Head1 teaches releasing the ESP but does not state removal of the ESP, reversing steps a, b, and c.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to reverse the steps a-c in order to remove the ESP. Therefore, it would have been an obvious matter of design choice to modify Head1 to obtain the invention as specified in the claim 13. 
Regarding claim 14, Head1 discloses the suitable deployment device (8) is a wireline (8). (Par. [0033]; Fig.1B).
Regarding claim 15, Head1 discloses the Rig Less Deployment System is made of a durable material. (Fig. 1C). Examiner contends the material utilized will be durable to withstand the downhole environment. 
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Head1 in view of Yun et al. PG Pub. 2017/0365377 (Yun).
Regarding claims 2, 9 and 16 Head1 discloses the claimed invention but does not state the durable material is selected from a group consisting of 316 stainless steel, 410 stainless steel, 420 stainless steel, greater than 200 degrees Celsius capable elastomeric fluorocarbon rubber polymer, greater than 200 degrees Celsius capable elastomeric fluro-elastomer, 450 polyether ketone polymer, a copolymer of tetrafluoroethylene and propylene with a fluorine content of approximately 54%, and composite materials.
Nonetheless, Yan discloses cables, connectors and electric motor components can include a polymer composite material. (Par. [0150 & 0153]).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Head1 cable so that it includes a composite material as taught by Yan for the purpose of creating a coating on the outer surface of the cable. This would achieve the predictable result of enhancing the life span of the tool by creating a layer to insulate the electrical wires from the environment.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Head1 in view of Head US Patent 7,640,993 (Head2).
Regarding claims 3 and 10, Head1 discloses the claimed invention except for an additional set of connectors which facilitate electrical power connections for other system components.
Nonetheless. Head2 teaches several systems can be connected and powered by a wet connection created by connectors (163, 165) in a stacking arrangement. (col. 9, lines 40-47; Figs. 28-29). 
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Head1 wet connections with the ability to have multiple connections as taught by Head2 for the purpose of providing power to multiple downhole systems. This would achieve the predictable result of having multiple ESPs on a production tubular.

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676